United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, PRIORITY ANNEX,
Oak Creek, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1327
Issued: December 31, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 25, 2018 appellant, through counsel, filed a timely appeal from an April 2, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an injury to her left
knee or ankle causally related to the accepted March 2, 2017 employment incident.
FACTUAL HISTORY
On June 8, 2017 appellant, then a 50-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that, at 1:25 a.m. on March 2, 2017, she sustained an injury to her left lower
leg after she fell to the ground. The employing establishment noted that she did not submit medical
evidence in support of her claim and asserted that she continued to work following the incident. It
did not challenge that the incident occurred in the performance of duty. The employing
establishment advised that appellant’s duty hours were “as needed.”
In a June 16, 2017 development letter, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim, including a detailed description of how her
injury occurred and a report from her attending physician addressing causal relationship between
a diagnosed condition and the identified work incident. It afforded her 30 days to submit the
necessary evidence.
By decision dated July 17, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had not submitted sufficient medical evidence to establish a diagnosed condition
causally related to the March 2, 2017 work incident. OWCP noted that appellant had not
responded to its June 16, 2017 development letter.
Thereafter, appellant submitted a June 29, 2017 note from Dr. Sean C. Tracy, a Boardcertified orthopedic surgeon. Dr. Tracy opined that she should sit more than half of the time and
not lift over 10 pounds pending surgery. In a July 17, 2017 return to work activity prescription
form, he indicated that appellant required left knee surgery and found that she was unable to work
for three weeks.
Appellant on August 11, 2017 requested a telephonic hearing before an OWCP hearing
representative.
In reports dated September 22 and October 11, 2017, Dr. Tracy provided work restrictions.
On November 7, 2017 he found that appellant could resume work with no limitations.
During the hearing, held on January 25, 2018, appellant testified that she was walking to
her car after her work shift when she slipped on ice or snow, twisting her ankle and injuring her
left knee. She was parked in an employee-only lot. Appellant notified a supervisor of the incident
the following morning when she arrived at work. She underwent surgery to repair a torn meniscus.
Subsequent to the telephonic hearing, appellant submitted a magnetic resonance imaging
(MRI) scan study of the left knee, obtained on June 20, 2017. The study revealed mild
degeneration of the posterior medial meniscus, mild-to-moderate suprapatellar effusion, mild
patellar chondromalacia, a Baker’s cyst, and a benign lesion.

2

In a June 29, 2017 report, Dr. Tracy evaluated appellant for left knee pain that began “about
four months ago when [appellant] was at work and slipped on some snow outside of her job.” On
examination, he found some fluid and tenderness of the posteromedial joint line. Dr. Tracy
recommended a left medial meniscus debridement and chondroplasty. On June 5, 2017 he
indicated that appellant should remain off work pending surgery scheduled for July 11, 2017.
On July 11, 2017 Dr. Tracy performed a left knee loose body removal and chondroplasty.
He submitted progress reports dated July 17, August 21, and October 19, 2017 and return to work
forms addressing disability dated July 17, August 7 and 21, September 22, and
December 11, 2017. The record also contains reports from a physician assistant dated August 7,
September 22, and December 11, 2017.3
By decision dated April 2, 2018, OWCP’s hearing representative affirmed the July 17,
2017 decision. He found that the factual evidence established that appellant twisted her knee on
March 2, 2017 in the performance of duty, but that the medical evidence was insufficient to show
that she sustained a diagnosed condition as a result of the accepted employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.7 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.8

3

The employing establishment, in a February 20, 2018 letter, noted that appellant had described the March 2, 2018
incident in an accident report of that date as twisting her knee and ankle, but not falling onto the ground. It noted that
she worked until June 8, 2017 and did not obtain medical treatment until June 29, 2017.
4

Supra note 2.

5

See E.B., Docket No. 17-0164 (issued June 14, 2018).

6

See P.S., Docket No. 17-0939 (issued June 15, 2018).

7

See V.J., Docket No. 18-0452 (issued July 3, 2018).

8

Id.

3

Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident
identified by the claimant.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted March 2, 2017 employment incident.
OWCP accepted that the employment incident of March 2, 2017 occurred as alleged and
that appellant was in the performance of duty at the time that she twisted her knee in the parking
lot of the employing establishment reserved for its employees. It denied her claim because she did
not submit sufficient medical evidence supporting a medical diagnosis in connection with the
claimed March 2, 2017 employment injury.
Dr. Tracy provided numerous reports and return to work forms dated June 29 to
December 11, 2017 addressing the extent of appellant’s disability and providing work restrictions.
He did not, however, render an opinion on the cause of her disability or relate a diagnosed
condition to the March 2, 2017 employment incident. Medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.10
On June 29, 2017 Dr. Tracy obtained a history of appellant experiencing left knee pain
beginning four months earlier after she slipped on snow outside her workplace. He recommended
a chondroplasty and debridement of the left medial meniscus. Dr. Tracy did not address whether
the accepted March 2, 2017 work incident caused or aggravated a diagnosed condition or resulted
in the need for surgery, and thus his opinion is of little probative value.11
Appellant also submitted a left knee MRI scan and reports from a physician assistant.
Diagnostic studies lack probative value on the issue of causal relationship as they do not address
whether the employment incident caused any of the diagnosed conditions.12 Additionally, reports
from physician assistants lack probative value as they are not considered physicians under FECA.13

9

See H.B., Docket No. 18-0781 (issued September 5, 2018).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See D.M., Docket No. 16-1885 (issued February 15, 2017).

12

See C.D., Docket No. 17-2011 (issued November 6, 2018).

13

5 U.S.C. § 8101(2); see also A.M., Docket No. 18-0542 (issued November 1, 2018).

4

Appellant has the burden of proof to submit rationalized medical evidence establishing an
injury causally related to the accepted March 2, 2017 employment incident.14 She has not
submitted such evidence and thus has not met her burden of proof.15
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury to her
left knee or ankle causally related to the accepted March 2, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 2, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 31, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

14

See D.T., Docket No. 17-1734 (issued January 18, 2018).

15

See D.S., Docket No. 18-0061 (issued May 29, 2018).

5

